 

Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into on March 30, 2016, to be effective as of January 1, 2016 (the
“Effective Date”), by and between TRIUMPH BANCORP, INC., (the “Company”), and
Adam D. Nelson (“Executive”).

RECITALS

WHEREAS, Executive has been appointed, and has agreed to continue serving, as
the Senior Vice President and General Counsel of the Company and the Company’s
wholly-owned bank subsidiary, TBK Bank, SSB (the “Bank”);

WHEREAS, the Bank and Executive are parties to that certain Employment Agreement
dated and effective as of April 15, 2013 (the “Prior Employment Agreement”),
which the parties now wish to amend and restate in full as follows, and as of
the Effective Date, the Prior Employment Agreement is null and void; and

WHEREAS, Executive is willing to enter into this Agreement in consideration of
his employment by the Company and the benefits that Executive will receive under
the terms hereof.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1.

EMPLOYMENT OF EXECUTIVE.

1.1Duties and Status. The Company hereby engages Executive as Senior Vice
President and General Counsel of the Company for the Term (as defined in Section
3.1 hereof), and Executive accepts such employment, on the terms and subject to
the conditions set forth in this Agreement. During the Term, Executive will
faithfully exercise such authority and perform such duties on behalf of the
Company as are normally associated with his title and position as Senior Vice
President and General Counsel and such other duties or positions as Executive
and the Company will mutually determine from time to time, including service as
the Senior Vice President and General Counsel of the Bank and for such other
affiliates of the Company as shall be mutually determined. In the capacity
defined in this Section 1.1, Executive will report to the Chief Executive
Officer of the Company.

1.2Time and Effort. During the Term, Executive will devote his full working
time, energy, skill and commercially reasonable best efforts to the performance
of his duties hereunder in a manner which will faithfully and diligently further
the business and interests of the Company and its subsidiaries. Notwithstanding
the foregoing, Executive may participate fully in social, charitable, civic
activities and such other personal affairs of Executive as do not interfere with
performance of his duties hereunder. The Parties have also agreed that Executive
may continue to serve as a director for other entities, and may from time to
time provide consulting or other services for remuneration unrelated to his
services to the Company and its subsidiaries; however, as an express condition
thereto, Executive will be required to fully disclose for consent all such
directorships and consulting or services engagements to the Board of Directors
of the Company in advance, and acknowledges and agrees that such consent may be
withheld in the sole discretion of the Company.

 

--------------------------------------------------------------------------------

 

2.

COMPENSATION AND BENEFITS. 

2.1Annual Base Salary. For all of the employment rendered by Executive to the
Company and its subsidiaries, the Company will pay Executive an annual base
salary of $235,000.00 (the “Annual Base Salary”). Executive’s Annual Base Salary
will be payable in equal installments in accordance with the practice of the
Company and its subsidiaries in effect from time to time for the payment of
salaries to officers of the Company and its subsidiaries, but in no event less
than bi-monthly, and may be increased or decreased during the Term.  Any
increase or decrease in the amount will henceforth be the Annual Base Salary.

2.2Annual Incentive Program. Executive shall be eligible to participate in any
annual incentive program maintained by the Company and its subsidiaries to the
same extent as other executives of the Company and its subsidiaries and shall be
eligible to receive cash incentive awards thereunder, as determined by the Board
of Directors of the Company (as applicable, the “Board”) or a committee of the
Board.

2.3Long-Term Incentive Program. Executive shall be eligible to participate in
any long-term incentive program (“LTIP”) maintained by the Company and its
subsidiaries to the same extent as other executives of the Company and its
subsidiaries and shall be eligible to receive equity and long-term cash
incentive awards (“LTI Awards”) thereunder, as determined by the Board or a
committee of the Board.

2.4Expenses. The Company or its subsidiaries will timely pay or reimburse
Executive for all reasonable travel, entertainment and other business expenses
actually paid or incurred by Executive during the Term in the performance of
Executive’s duties under this Agreement in accordance with the employee business
expense reimbursement policies of the Company and its subsidiaries in effect
from time to time, but in no event less than monthly.

2.5Perquisites and Other Benefits. To the extent the Company or its subsidiaries
employee benefits plans including, without limitation, any pension, disability,
group life, sickness, accident and health and dental insurance plans or
programs, Executive will be entitled to participate in such employee benefit
plans on such terms as determined by the Company. For the avoidance of doubt,
Executive will not be reimbursed by the Company for any health-related expenses,
unless otherwise agreed to by the Company. Executive shall also be entitled to
such perquisites and other benefits as shall be reasonably related to Executives
duties and approved by the Company from time to time.

2.6Paid Time Off. During the Term, Executive will be entitled to paid time off
of at least four weeks per calendar year and leave of absence and leave for
illness or temporary disability in accordance with the policies of the Company
and its subsidiaries in effect from time to time.

2.7Indemnification. During the Term, the Company agrees to maintain one or more
directors and officers liability insurance policies covering Executive pursuant
to the terms of such policies.

2

--------------------------------------------------------------------------------

 

3.

TERM AND TERMINATION. 

3.1Term. The term of employment hereunder will commence on the Effective Date
and will terminate on the earlier of (a) the close of business on the first
anniversary of the Effective Date (the “Original Term”) or (b) any termination
of employment pursuant to Section 3.2 hereof; provided, however, if a Change in
Control should occur at any time during the Term of the Agreement, then such
Term shall end no earlier than the second anniversary of the date of such Change
in Control (or if earlier, a termination of employment pursuant to Section 3.2
hereof).  Thereafter, unless written notification is given by either the Company
or Executive at least sixty (60) days before the expiration of the Original Term
or any subsequent renewal term, the Term will automatically renew for successive
one year periods (each, a “Renewal Term”). For purposes of this Agreement, when
the word “Term” is used alone, it collectively refers to the Original Term and
all Renewal Term(s). The Company’s decision not to extend the Term will not be
considered termination of Executive’s employment, whether with or without Cause,
as defined below. Notwithstanding any provision of this Agreement to the
contrary, the nonrenewal of this Agreement in accordance with this Section 3.1
shall not discharge the Company’s obligation to pay any benefits that Executive
became entitled to under this Agreement prior to such nonrenewal.  

3.2Termination of Employment. Each party will have the right to terminate
Executive’s employment hereunder before the Term expires to the extent, and only
to the extent, permitted by this Section.

(a)By the Company for Cause. The Company will have the right to terminate
Executive’s employment at any time upon delivery of written notice of
termination for Cause to Executive (which notice will specify in reasonable
detail the basis upon which such termination is made), such employment to
terminate immediately upon delivery of such notice unless otherwise specified by
the Company. In the event that Executive’s employment is terminated for Cause,
Executive will be entitled to receive the payments referred to in Section 3.3(a)
hereof. Notwithstanding the foregoing, if termination is pursuant to Section
6.2(iii), the Company shall provide Executive a written notice describing in
detail the alleged neglected duties and Executive will be provided thirty (30)
business days to defend and/or cure such alleged breach.

(b)By the Company Upon Total Disability. The Company will have the right to
terminate Executive’s employment on thirty (30) days’ prior written notice to
Executive if the Company determines in good faith that Executive is unable to
perform his duties by reason of Total Disability, but any termination of
employment pursuant to this subsection (b) will obligate the Company to make the
payments referred to in Section 3.3(b) hereof.

(c)Due to Death of Executive. Executive’s employment hereunder will terminate
upon the death of Executive. In such an event, Executive’s estate will be
entitled to receive the payments referred to in Section 3.3(c) hereof.

(d)By Executive other than for Good Reason. If Executive terminates his
employment other than for Good Reason Executive shall be entitled to receive the
payments referred to in Section 3.3(d) hereof.

(e)By the Company Other Than for Cause, Death or Total Disability or By
Executive For Good Reason. The Company will have the right to terminate
Executive’s employment, other than for Cause, death or Total Disability, on
sixty (60) days’ prior written notice to Executive in the Company’s sole
discretion and Executive may terminate his employment for Good Reason pursuant
to the notice requirements set forth in Section 6.5(c). In either event,
Executive shall be entitled to receive the payments referred to in Section
3.3(e) or in Section 3.3(f), as applicable.

3

--------------------------------------------------------------------------------

 

3.3Compensation and Severance Benefits Following Termination. Except as
specifically provided in this Section, any and all obligations of the Company to
make payments to Executive under this Agreement will cease as of the date the
Term expires pursuant to Section 3.1 or as of the date Executive’s employment is
terminated pursuant to Section 3.2, as the case may be. Executive will be
entitled to receive only the following compensation and benefits following the
termination of his employment hereunder: 

(a)Benefits Payable upon Termination For Cause. In the event that the Company
terminates the employment of Executive pursuant to Section 3.2(a), Executive
will be entitled to receive a lump-sum amount equal to the Standard Termination
Payments within sixty (60) days of such termination of employment.

(b)Benefits Payable Upon Termination for Total Disability. In the event that the
Company elects to terminate the employment of Executive pursuant to Section
3.2(b), (i) the Company will pay to Executive a lump-sum amount equal to the
Standard Termination Payments within sixty (60) days of such termination of
employment and (ii) Executive will be entitled to such disability and other
employee benefits as may be provided under the terms of the employee benefit
plans of the Company and its subsidiaries.

(c)Benefits Payable Upon Death. In the event that the Term terminates pursuant
to Section 3.2(c), (i) the Company will pay to Executive’s surviving spouse or,
if none, his estate, a lump-sum amount equal to Executive’s Standard Termination
Payments within sixty (60) days of such termination of employment and (ii) death
benefits, if any, under the employee benefit plans of the Company and its
subsidiaries will be paid to Executive’s beneficiaries as properly designated in
writing by Executive.

(d)Benefits Payable Upon Executive’s Voluntary Termination other than for Good
Reason. In the event Executive elects to terminate his employment pursuant to
Section 3.2(d), (i) the Company will pay to Executive a lump-sum amount equal to
the Standard Termination Payments within sixty (60) days of such termination of
employment and (ii) Executive will be entitled to such other employee benefits
as may be provided under the terms of the employee benefit plans of the Company
and its subsidiaries for the time period and in such amounts and forms as
provided for in such plans.

(e)Benefits Payable Upon a Qualifying Termination Outside of a Change in
Control.

(i)In the event of a Qualifying Termination prior to or more than 24 months
following a Change in Control, (i) the Company will pay to Executive a lump-sum
amount equal to the Standard Termination Payments within sixty (60) days of such
Qualifying Termination and (ii) Executive will be entitled to such other
employee benefits as may be provided under the terms of the employee benefit
plans of the Company and its subsidiaries for the time period and in such
amounts and forms as provided for in such plans.

(ii)In the event of a Qualifying Termination prior to or more than twenty-four
(24) months following a Change in Control, and subject to Executive's execution
of a full release of claims in a form satisfactory to the Company (“Release”)
within 45 days following Executive’s Qualifying Termination, and provided there
has been no revocation or attempted revocation of the Release of Claims during
the statutory revocation period (the date after the lapse of such revocation
period without a revocation or attempted revocation, the “Release Effective
Date”) and subject to the terms of this Agreement, Executive will be eligible
for the following benefits:

A.  Cash Severance. A lump sum cash amount equal to the product of (x) and (y)
where (x) is Executive’s Annual Base Salary as then in effect in accordance with
Section 2.1 and (y) is 1.0.

B.  Continuation of Health Care Coverage.  The Executive (and his eligible
dependents) shall be entitled to continued participation in the medical, dental
and vision plans of the Company and its subsidiaries as in effect from time to
time, at then-existing participation and coverage levels, for twelve (12) months
immediately following Executive’s Qualifying Termination.  For the avoidance of
doubt, the

4

--------------------------------------------------------------------------------

 

Participant (and his eligible dependents) shall be responsible for paying all
deductibles and other cost sharing items under such plans but shall not be
responsible for the payment of premiums. If and to the extent that any benefit
described in this paragraph (B) is not or cannot be paid or provided under a
plan or arrangement of the Company or its subsidiaries, then the Company will
pay or provide for the payments to Executive of such employee benefits. Nothing
in this paragraph (B) shall be construed to impair or reduce Executive's rights
under Consolidated Omnibus Reconciliation Act “COBRA” or other applicable law.

(f)Benefits Payable Upon a Qualifying Termination in the event of a Change in
Control.

(i)Standard Termination Benefits In the event of Executive’s Qualifying
Termination within twenty-four (24) months after a Change in Control, (i) the
Company will pay to Executive a lump-sum amount equal to the Standard
Termination Payments within sixty (60) days of such Qualifying Termination and
(ii) Executive will be entitled to such other employee benefits as may be
provided under the terms of the employee benefit plans of the Company and its
subsidiaries for the time period and in such amounts and forms as provided for
in such plans.

(ii)In the event of a Qualifying Termination within 24 months after a Change in
Control, and subject to Executive’s execution of a Release within forty-five
(45) days following such Qualifying Termination, and provided there occurs a
Release Effective Date, and subject to the terms of this Agreement, Executive
will be eligible for the following benefits:

A.  Cash Severance. A lump sum cash amount equal to the product of (x) and (y)
where (x) is the sum of Executive’s Annual Base Salary as then in effect in
accordance with Section 2.1 and Executive’s Average Bonus and (y) is 2.0.

B.  Continuation of Health Care Coverage.  The Executive (and his eligible
dependents) shall be entitled to continued participation in the medical, dental
and vision plans of the Company and its subsidiaries as in effect from time to
time, at then-existing participation and coverage levels, for twenty four (24)
months immediately following Executive’s Qualifying Termination. For the
avoidance of doubt, the Participant (and his eligible dependents) shall be
responsible for paying all deductibles and other cost sharing items under such
plans but shall not be responsible for the payment of premiums.  If and to the
extent that any benefit described in this paragraph (B) is not or cannot be paid
or provided under a plan or arrangement of the Company or its subsidaries, then
the Company will pay or provide for the payments to Executive of such employee
benefits. Nothing in this paragraph (B) shall be construed to impair or reduce
an Executive's rights under COBRA or other applicable law.

3.4Form and Time of Payment of Benefits Payable in the Event of a Qualifying
Termination Outside of a Change in Control. Subject to the timely execution of
the required Release, and the occurrence of the Release Effective Date, benefits
provided under Section 3.3(e)(ii) shall be paid in accordance with the following
provisions:

(a)Cash severance benefits under Section 3.3(e)(ii)(A) shall be paid to
Executive in a lump sum no later than the 75th day following Executive’s
Qualifying Termination.

(b)Any obligation of the Company to provide or to continue to provide Benefit
Continuation under Section 3.3(e)(ii)(B), shall cease in the event that the
Release Effective Date does not occur.

(c)All payments and benefits under this Section 3.4 are subject to Executive’s
continuing compliance with restrictive covenants set forth in Section 4 of this
Agreement and the Company’s policies on recoupment, as in effect from time to
time.

5

--------------------------------------------------------------------------------

 

(d)For avoidance of doubt, if Executive is entitled to receive payment pursuant
to this Section 3.4, then Executive will not also be entitled to receive any
payments pursuant to any other section of this Agreement. 

3.5Form and Time of Payment of Benefits in the Event of a Change in Control.
Subject to the timely execution of the required Release, and the occurrence of
the Release Effective Date, benefits provided under Section 3.3(f)(ii) shall be
paid in accordance with the following provisions:

(a)Cash severance benefits under Section 3.3(f)(ii)(A) shall be paid to
Executive in a lump sum no later than the 75th day following the Qualifying
Termination.

(b)Any obligation of the Company to provide or to continue to provide Benefit
Continuation under Section 3.3(e)(iii), shall cease in the event that the
Release Effective Date does not occur.

(c)All payments and benefits under this Section 3.5 are subject to Executive’s
continuing compliance with restrictive covenants set forth in Section 4 of the
Agreement and the Company’s policies on recoupment, as in effect from time to
time.

(d)For avoidance of doubt, if Executive is entitled to receive payment pursuant
to this Section 3.5, then Executive will not also be entitled to receive any
payments pursuant to any other section of this Agreement.

3.6Best Net.

(a)It is the object of this paragraph to provide for the maximum after-tax
income to Executive with respect to any payment, benefit or distribution to or
for the benefit of Executive, whether paid or payable or distributed or
distributable or provided pursuant to this Agreement or any other plan,
arrangement or agreement, that would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (“Code”) or any similar federal, state
or local tax that may hereafter be imposed (a “Payment”) (Section 4999 of the
Code or any similar federal, state or local tax are collectively referred to as
the “Excise Tax”).  Accordingly, before any Payments are made, a determination
will be made as to which of two alternatives will maximize such Executive’s
after-tax proceeds, and the Company must notify Executive in writing of such
determination.  The first alternative is the payment in full of all Payments
potentially subject to the Excise Tax.  The second alternative is the payment of
only a part of Executive’s Payments so that Executive receives the largest
payment and benefits possible without causing the Excise Tax to be payable by
Executive.  This second alternative is referred to in this paragraph as “Limited
Payment”.  The Executive’s Payments shall be paid only to the extent permitted
under the alternative determined to maximize Executive’s after-tax proceeds, and
Executive shall have no rights to any greater payments on his or her
Payments.  If Limited Payment applies, Payments shall be reduced in a manner
that would not result in Executive incurring an additional tax under Section
409A.

(b)Accordingly, Payments not constituting nonqualified deferred compensation
under Section 409A shall be reduced first, in this order but only to the extent
that doing so avoids the Excise Tax (e.g., accelerated vesting or payment
provisions in any LTIP Award will be ignored to the extent that such provisions
would not trigger the Excise Tax):

(i)Payment of the severance amounts under Section 3.3(f) hereof to the extent
such payments do not constitute deferred compensation under Section 409A.

(ii)LTIP Awards the vesting of which is subject to the satisfaction of one or
more performance conditions (“Performance-Based Awards”), but excluding such LTI
Awards subject to Section 409A.

(iii)LTIP Awards the vesting of which is subject to the satisfaction of a
service condition (“Service-Based Awards”), but excluding such LTIP Awards
subject to Section 409A.

(iv)Awards of stock options and stock appreciation rights under any LTIP.

6

--------------------------------------------------------------------------------

 

(c)Then, if the foregoing reductions are insufficient, Payments constituting
deferred compensation under Section 409A shall be reduced, in this order: 

(i)Payment of the severance amounts under Section 3.3(f) hereof to the extent
such payments constitute deferred compensation under Section 409A.

(ii)Performance-Based Awards subject to Section 409A.

(iii)Service-Based Awards subject to Section 409A.

(d)In the event of conflict between the order of reduction under this Agreement
and the order provided by any other Company document governing a Payment, then
the order under this Agreement shall control.

(e)All determinations required to be made under this Section 3.6 shall be made
by Company’s external auditor (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within ten
(10) business days of the termination of employment giving rise to benefits
under the Plan, or such earlier time as is requested by the Company.  All fees,
costs and expenses (including, but not limited to, the costs of retaining
experts) of the Accounting Firm shall be borne by the Company.  In the event the
Accounting Firm determines that the Payments shall be reduced, it shall furnish
Executive with a written opinion to such effect. The determination by the
Accounting Firm shall be binding upon the Company and Executive.

3.7All Payments. All payments made to Executive upon the termination of
Executive’s employment will be made in U.S dollars and are in lieu of all other
termination or severance payments available at law or otherwise.

4.

Restrictive covenants.

4.1Access to Confidential Information. Executive understands and agrees that in
the course of performing work on behalf of the Company, he will continue to have
access to, and will continue to be given Confidential Information relating to
the business of the Company and its affiliates. Executive acknowledges and
agrees that such Confidential Information includes, but is not limited to
financial information pertinent to the Company and its customers, and investors,
customer lists, customer and investor identities and their preferences,
confidential banking and financial information of both the Company, its
subsidiaries, and its and their customers and investors, and information that
Executive may create or prepare certain information related to his duties.
Executive hereby expressly agrees to maintain in strictest confidence and not to
access without proper business purposes (including repetitive unnecessary
access), use (including without limitation in any future business or personal
relationship of Executive), publish, disclose or in any way authorize anyone
else to use, publish or disclose in any way, any Confidential Information
relating in any manner to the business or affairs of the Company and its
customers and investors, except for legitimate business-related reasons while
performing duties on behalf of the Company and its affiliates. Executive agrees
further not to remove or retain any figures, financial information, personnel
data, calculations, letters, documents, lists, papers, or copies thereof, which
embody Confidential Information of the Company, and to return any such
information in Executive’s possession at the conclusion of Executive’s use of
such information and at the conclusion of Executive’s employment with the
Company.

7

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, information in the possession of, prepared by, obtained by, compiled
by, or that is used by Company, its customers, investors and/or vendors, or is
prepared by, obtained by, compiled by or that is used by Executive in
conjunction with his duties, and (1) is proprietary to, about, or created by the
Company, its customers, investors and/or vendors; (2) is information the
disclosure of which might be detrimental to the interest of the Company, its
investors or customers; or (3) is not typically disclosed by the Company, its
customers, investors and/or vendors, or known by persons who are not associated
with the Company.  For purposes of this Section 4, all references to the Company
shall, unless the context clearly indicates otherwise, include the Company and
its affiliates, including the Bank.

4.2Non-Competition.  Executive acknowledges that, as a result of Executive’s
service with the Company, a special relationship of trust and confidence will
develop between Executive, the Company and its clients and customers, and that
this relationship will generate a substantial amount of good will between the
Company and its clients and customers. Executive further acknowledges and agrees
that it is fair and reasonable for the Company to take steps to protect it from
the loss of its Confidential Information or its customer goodwill. Executive
further acknowledges that throughout his service with the Company, Executive
will be provided with access to and informed of confidential, proprietary and
highly sensitive information relating to the Company’s clients and customers,
which is a competitive asset of the Company, and which enables Executive to
benefit from the goodwill and know-how of the Company. Therefore, as a material
condition to the Company’s willingness to perform its obligations hereunder,
Executive agrees that, during Executive’s employment with the Company, and for a
period of twelve (12) months following the date of the termination of
Executive’s employment with the Company (whether by the Company or by Executive)
for any reason, Executive will not, either for himself or in conjunction with
others:

(a)compete or engage anywhere in the geographic area comprised of any
Metropolitan Statistical Area, as defined by the US Office of Management &
Budget, in which Executive has performed duties on behalf of the Company during
the preceding twelve (12) months, whether such duties were performed in person,
telephonically, electronically or otherwise (“Market Area”), in any business
that is the same or similar, or offers competing products and services as those
offered by the Company;

(b)take any action to invest in, own, manage, operate, control, participate in,
be employed or engaged by, or be connected in any manner with any partnership,
corporation or other business or entity engaging in a business the same or
similar, or which offers competing products and services as those offered by the
Company anywhere within the Market Area; notwithstanding the foregoing,
Executive is permitted hereunder to own, directly or indirectly, up to five
percent (5%) of the issued and outstanding securities of any publicly traded
financial institution conducting business within the Market Area;

(c)solicit, divert, take away, do business with, or provide information about,
or attempt to solicit, divert, take away or do business with in any fashion any
of the Company’s customers, clients, business or patrons about whom Executive
has Proprietary Information, or with whom Executive has done business or
attempted to do business on behalf of the Company;

(d)(i) offer employment to, enter into a contract for the employment of, or
attempt to entice away from the Company, any individual who is at the time of
such offer or attempt, or has been during the twelve months prior to such offer
or attempt, an employee of the Company, (ii) procure or facilitate the making of
any such offer or attempt described in the preceding clause (i) by any other
person, (iii) interfere with the material business relationships of the Company,
or entice away any material suppliers or contractors, or (iv) solicit, directly
or through any other person, any investor of the Company for purposes of
facilitating any investment, partnership or business opportunity unrelated to
the Company. This restriction in Section 4.2(d)(iv) shall not apply to any
investor with which Executive had a preexisting relationship prior to becoming
employed by the Company.

8

--------------------------------------------------------------------------------

 

(e)(i) enter into employment, consultancy, association or affiliation with any
entity that provides Conflicting Services (as defined below) if any former
employee of the Company with whom Executive had contact as part of his or her
duties with the Company (a “Covered Person”) has become employed by, associated
or affiliated with, or a consultant of such entity during the twelve (12) month
period preceding Executive’s termination of employment with the Company; or (ii)
continue employment, consultancy, association or affiliation with any entity
that provides Conflicting Services if any Covered Person becomes employed by,
associated or affiliated with, or a consultant to such entity during the twelve
(12) month period subsequent to Executive’s termination of employment with the
Company.  It is the intention of the parties to prevent the irreparable harm to
the Company that would occur from the pooling of information that two or more
former Covered Persons can provide to a competing entity or the misuse of
Confidential Information.  As used herein, “Conflicting Services” is defined as
services that are the same or substantially similar to those services of Company
or its affiliates and subsidiaries (x) which were provided by Executive
(directly or indirectly) during the twelve (12) months preceding Executive’s
termination from employment by Company or (y) about which Executive acquired
Confidential Information during Executive’s employment by Company. 

4.3Non-Competition Period.  The restrictions on Executive’s activities
identified in Section 4.2 hereof will apply for twelve (12) months after the
termination of Executive’s employment with the Company, regardless of reason for
the termination of such employment.

4.4Representations of Executive.  EXECUTIVE REPRESENTS AND WARRANTS THAT THE
KNOWLEDGE, SKILLS AND ABILITIES HE POSSESSES AT THE TIME OF COMMENCEMENT OF
EMPLOYMENT HEREUNDER ARE SUFFICIENT TO PERMIT HIS, IN THE EVENT OF TERMINATION
OF HIS EMPLOYMENT HEREUNDER, TO EARN A LIVELIHOOD SATISFACTORY TO HIMSELF
WITHOUT VIOLATING ANY PROVISION OF SECTION 4 HEREOF, FOR EXAMPLE, BY USING SUCH
KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A NON
COMPETITOR.

4.5Severable Provisions.  The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision.  In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

4.6Intellectual Property. Executive agrees to disclose and assign to the Company
any and all material of a proprietary nature, particularly including, without
limitation, material subject to protection as trade secrets or as patentable
ideas or copyrightable works, that Executive may conceive, invent, author or
discover, either solely or jointly with another or other during Executive’s
employment and that relates to or is capable of use in connection with the
business of the Company or any employment or products offered, manufactured,
used, sold or being developed by the Company at the time said material is
developed. Executive will, upon request of the Company, either during or at any
time after Executive’s employment ends, regardless of how or why Executive’s
employment ends, execute and deliver all papers, including applications for
patents and registrations for copyrights, and do such other legal acts (entirely
at the Company’s expense) as may be necessary to obtain and maintain proprietary
rights in any and all countries and to vest title thereto in the Company.

4.7Remedy.  Executive understands and acknowledges that the Company has a
legitimate business interest in preventing Executive from taking any actions in
violation of this Section 4 and that this Section 4 is intended to protect the
business and goodwill of the Company. Executive further acknowledges that a
breach of this Section 4 will irreparably and continually damage the Company and
that monetary damages alone will be inadequate to compensate the Company for
such breach. Executive therefore agrees that in the event Executive

9

--------------------------------------------------------------------------------

 

violates any of the terms of this Section 4, the Company will be entitled to, in
addition to any other remedies available to it in law or in equity, seek
temporary, preliminary and permanent injunctive relief and specific performance
to enforce the terms of Section 4 without the necessity of proving inadequacy of
legal remedies or irreparable harm or posting bond. If Executive does take
actions in violation of Section 4 of this Agreement, Executive understands that
the time periods set forth in those paragraphs will run from the date on which
Executive’s violations of those sections, whether by injunction or otherwise,
ends and not from the date that Executive’s employment ends. In the event any
lawsuit, claim or other proceeding is brought to enforce the terms of this
Section 4, or to determine the validity of its terms, then the prevailing party
will be entitled to recover from the non-prevailing party its reasonable
attorneys’ fees and court costs incurred in obtaining enforcement of, or
determining the validity of, this Section 4. 

4.8Waiver. Executive understands and agrees that in the event the Company waives
or allows any breach of this Section 4, such waiver or allowance will not
constitute a waiver or allowance of any future breach, whether of a similar or
dissimilar nature.

4.9Tolling. If the Company files a lawsuit in any court of competent
jurisdiction alleging a breach of the non-disclosure or non-solicitation
provisions of this Agreement by Executive, then any time period set forth in
this Agreement relating to the post-termination restrictions on the activities
of Executive will be deemed tolled as of the time the lawsuit is filed and will
remain tolled until the dispute is finally resolved, either by written
settlement agreement resolving all claims raised in the lawsuit, or by entry of
a final judgment and final resolution of any post-judgment appellate
proceedings.

5.

MISCELLANEOUS.

5.1Governing Law; Dispute Resolution. This Agreement will be governed by and
construed in accordance with the laws of the State of Texas excluding that body
of law known as conflicts of law. The Parties will endeavor to settle amicably
by mutual discussions any disputes or claims related to this Agreement
(“Dispute”). Failing such settlement, and excepting such claims as may be
brought pursuant to Section 4 hereof in a state or federal court having
jurisdiction, any other Dispute will finally be settled by arbitration in
accordance with the rules of the American Arbitration Association then
applicable to employment-related disputes. The Parties will agree upon a single
arbitrator. The Arbitrator will not have authority to award punitive damages to
either Party. Each Party will bear its own expenses, but the Company will bear
the fees and expenses of the arbitrator. This Agreement will be enforceable, and
any arbitration award will be final. In any such arbitration, the decision in
any prior arbitration under this Agreement will not be deemed conclusive of the
rights as among themselves of the Parties hereunder. The arbitration will be
held in Dallas, Texas. Any notices, including a demand for arbitration will be
deemed served when delivered to the address indicated in Section 5.6.

5.2Tax Withholding. All payments and benefits under this Agreement shall be
subject to, and made net of, applicable deductions and withholdings.

5.3Non-Payment of Benefits Due to Prohibition under 12 C.F.R. Part 359.
Notwithstanding anything in this Agreement to the contrary, the Company will not
be required to pay any benefit under this Agreement if the Company reasonably
determines that the payment of such benefit would be prohibited by 12 C.F.R.
Part 359 or any successor regulations regarding employee compensation
promulgated by any regulatory agency having jurisdiction over the Company or its
affiliates.

10

--------------------------------------------------------------------------------

 

5.4Code Section 409A.  

(a)It is the intent of the parties that this Agreement be interpreted and
administered in compliance with the requirements of Code section 409A to the
extent applicable. In this connection, the Company will have authority to take
any action, or refrain from taking any action, with respect to this Agreement
that is reasonably necessary to ensure compliance with Code section 409A
(provided that the Company will choose the action that best preserves the value
of the payments and benefits provided to Executive under this Agreement), and
the parties agree that this Agreement will be interpreted in a manner that is
consistent with Code section 409A.

(b)In furtherance, but not in limitation of the foregoing paragraph (a): (i) in
the event that Executive is a “specified employee” within the meaning of Code
section 409A, payments which constitute a “deferral of compensation” under Code
section 409A and which would otherwise become due during the first six (6)
months following Executive’s termination of employment will be delayed and all
such delayed payments will be paid in full in the seventh (7th) month after
Executive’s termination of employment, and all subsequent payments will be paid
in accordance with their original payment schedule, provided that the above
delay will not apply to any payments that are excepted from coverage by Code
section 409A, such as those payments covered by the short-term deferral
exception described in Treasury Regulations section 1.409A-1(b)(4); (ii)
notwithstanding any other provision of this Agreement, a termination of
Executive’s employment hereunder will mean, and be interpreted consistent with,
a “separation from service” within the meaning of Code section 409A; and (iii)
with respect to the reimbursement of fees and expenses provided for herein, the
following will apply: (A) unless a specific time period during which such
expense reimbursements may be incurred is provided for herein, such time period
will be deemed to be Executive’s lifetime; (B) the amount of expenses eligible
for reimbursement hereunder in any particular year will not affect the expenses
eligible for reimbursement in any other year; (C) the right to reimbursement of
expenses will not be subject to liquidation or exchange for any other benefit;
and (D) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred or the tax was remitted, as the case may be.

(c)If the maximum period within which Executive must sign and not revoke the
Release could begin in one calendar year and expire in the following calendar
year, then any payments contingent on the occurrence of the Release Effective
Date shall be made in such following calendar year (regardless of the year of
execution of such release) if payment in such following calendar year is
required in order to comply with Section 409A.  If the Release Effective Date
has not occurred by the 60th day following Executive’s termination of
employment, Executive will not be entitled to any amounts that are subject to
the timely execution of the Release and the occurrence of the Release Effective
Date.

5.5Headings. The headings and captions set forth herein are for convenience of
reference only and will not affect the construction or interpretation hereof.

5.6Notices. Any notice or other communication required, permitted, or desirable
hereunder will be hand delivered (including delivery by a commercial courier
service) or sent by United States registered or certified mail, postage prepaid,
by facsimile or by electronic mail addressed as follows:

If to the Company:Triumph Bancorp, Inc.

Physical address: 12700 Park Central Drive, Suite 1700 Dallas, Texas 75251

Attn: Chief Executive Officer

 

If to Executive:

Adam D. Nelson

Physical address: 3041 Loch Meadow Ct.

Southlake, TX 76092

11

--------------------------------------------------------------------------------

 

or such other addresses as will be furnished in writing by the parties. Any such
notice or communication will be deemed to have been given as of the date so
delivered in person or three business days after so mailed.

5.7Successors and Assigns. The Company may assign its rights under this
Agreement to any successor to its business (by merger, acquisition of
substantially all of the Company’s assets or otherwise), provided that such
successor entity expressly assumes, in a writing reasonably acceptable to
Executive, this Agreement and all obligations and undertakings of the Company
hereunder. Executive may not assign his rights or delegate his duties under this
Agreement without the prior written consent of the Company. Executive
understands and agrees that this Agreement will be binding upon and inure to the
benefit of the Company and its legal representatives, successors and assigns.
Executive also understands and agrees that this Agreement will be binding upon
and inure to the benefit of Executive’s heirs and executors or administrators.

5.8Entire Agreement; Amendments. This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter hereof, and
there are no other contemporaneous written or oral agreements, undertakings,
promises, warranties or covenants not specifically referred to or contained
herein. This Agreement specifically supersedes any and all prior agreements and
understandings of the parties with respect to the subject matter hereof, all of
which prior agreements and understandings (if any) are hereby terminated and of
no further force and effect. This Agreement may be amended, modified or
terminated only by a written instrument signed by the parties hereto.

5.9Execution of Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (.pdf)) for the
convenience of the parties hereto, each of which will be deemed an original, but
all of which together will constitute one and the same instrument. No signature
page to this Agreement evidencing a party’s execution hereof will be deemed to
be delivered by such party to any other party hereto until such delivering party
has received signature pages from all parties signatory to this Agreement.

5.10Severability. If any provision, clause or part of this Agreement, or the
applications thereof under certain circumstances, is held invalid or
unenforceable for any reason, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances, will
not be affected thereby.

5.11Termination of Prior Agreement.  The Company, the Bank and Executive hereby
agree that, as of the Effective Date, the Prior Agreement has been superseded
and replaced by this Agreement, and is terminated and of no further force and
effect. .

5.12Incorporation of Recitals. The Recitals to this Agreement are an integral
part of, and by this reference are hereby incorporated into, this Agreement.

6.

DEFINITIONS.

6.1Average Bonus. “Average Bonus” shall mean the average of the annual cash
bonuses earned (regardless of when paid) by Executive during the three fiscal
years immediately preceding the fiscal year in which Executive terminated
employment; provided, however, if Executive was not eligible to participate in
the annual cash bonus program of the Company and its subsidiaries (either due to
the fact Executive was not an employee of the Company or its subsidiaries during
such fiscal year or any other reason) during each such fiscal year, then Average
Bonus shall mean the average of the annual cash bonuses earned (regardless of
when paid) by Executive during the fiscal years that Executive was a participant
in the  annual cash bonus program of the Company and its subsidiaries.

12

--------------------------------------------------------------------------------

 

6.2Cause. “Cause” shall mean the Company’s determination in good faith that
Executive: (i) has misappropriated, stolen or embezzled funds or property from
the Company or any of its subsidiaries or affiliates, or secured or attempted to
secure personally any profit in connection with any transaction entered into on
behalf of the Company or any of its subsidiaries or affiliates, (ii) has been
indicted or arrested on a felony, (iii) has neglected his duties hereunder, (iv)
has materially violated a provision of Section 4 hereof, (v) has willfully
violated or breached any material provision of this Agreement in any material
respect or violated any material law or regulation or (vi) any other misconduct
by Executive that is injurious to the financial condition or business reputation
of the Company or any of its subsidiaries or affiliates. 

6.3Change in Control. A “Change in Control” shall mean the first to occur:

(a)A direct or indirect acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934 (a “Person”) of beneficial ownership of shares of Company common stock
which, together with other direct or indirect acquisitions or beneficial
ownership by such Person, results in aggregate beneficial ownership by such
Person of more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the Company (the “Outstanding Company Voting
Securities”); excluding, however, the following:

(i)any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from Company,

(ii)any acquisition by the Company or a wholly owned subsidiary,

(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company any entity controlled by the Company, or

(iv) any acquisition by any entity pursuant to a transaction which complies with
Section 6 .3(c)(i), (ii) or (iii); or

(b)A change in the composition of the Board of the Company over a 12-month
period such that the individuals who, as of the date of the beginning of the
period (the “Effective Incumbency Date”), constitute the Board of the Company
(the “Incumbent Board”) cease for any reason to constitute a majority of the
Board of the Company; provided, however, that any individual who becomes a
member of the Board of the Company subsequent to the Effective Incumbency Date,
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of a majority of those individuals then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of the Company shall not be so
considered as a member of the Incumbent Board; or

(c)The consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which:

(i)all or substantially all of the individuals and entities who are the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the surviving or acquiring entity resulting
from such Corporate Transaction or a direct or indirect parent entity of the
surviving or acquiring entity (including, without limitation, an entity which as
a result of such transaction owns all or substantially all of Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions (as compared to each other) as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Company Voting Securities,

13

--------------------------------------------------------------------------------

 

(ii)no Person (other than the Company, any wholly owned subsidiary, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
entity controlled by the Company, such surviving or acquiring entity resulting
from such Corporate Transaction or any entity controlled by such surviving or
acquiring entity or a direct or indirect parent entity of the surviving or
acquiring entity that, after giving effect to the Corporate Transaction,
beneficially owns, directly or indirectly, 100% of the outstanding voting
securities of the surviving or acquiring entity) will beneficially own, directly
or indirectly, thirty percent (30%) or more of the outstanding voting securities
of such entity, except to the extent that such ownership existed prior to the
Corporate Transaction; or  

(iii)individuals who were members of the Incumbent Board will constitute a
majority of the members of the board of directors (or similar governing body) of
the surviving or acquiring entity resulting from such Corporate Transaction or a
direct or indirect parent entity of the surviving or acquiring entity.

6.4Corporate Transaction. “Corporate Transaction” shall mean a

(a)dissolution or liquidation of the Company,

(b)sale of all or substantially all of the assets of the Company,

(c)merger or consolidation of the Company with or into any other corporation,
regardless of whether Company is the surviving corporation or

(d)statutory share exchange involving capital stock of the Company.

6.5 Good Reason.

(a)In the case of a voluntary termination of employment not occurring on or
after a Change in Control, “Good Reason” shall mean:

(i)a material reduction in Executive’s base salary as in effect immediately
prior to Executive’s “Good Reason Notice of Termination” as defined below unless
such reduction is made in accordance with a uniform reduction in base salaries
of the Company’s executive officers;   or

(ii)a material reduction in Executive’s target annual bonus opportunity as in
effect immediately prior to Executive’s Good Reason Notice of Termination unless
such reduction is made in accordance with a uniform reduction in target annual
bonus opportunity of the Company’s executive officers.

(b)In the case of a voluntary termination of employment occurring on or after a
Change in Control, “Good Reason” shall mean:

(i)a material reduction in Executive’s position, authority, duties or
responsibilities relative to such position, authority, duties or
responsibilities immediately prior to the Change in Control;

(ii)a material reduction in Executive’s base salary opportunity as in effect
immediately prior to the Change in Control;

(iii)a material reduction in Executive’s target annual bonus opportunity as in
effect immediately prior to the Change in Control;

(iv)receipt of notice by Executive with regard to the mandatory relocation of
the office at which Executive is to perform the majority of his duties following
the Change in Control to a location more than 50 miles from the location at
which Executive performed such duties prior to the Change in Control; provided
that such new location is farther from Executive’s residence than the prior
location; or

(v)the failure at any time of a successor to the Company explicitly to assume
and agree to be bound by this Agreement.

14

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything in this Agreement to the contrary, no act, omission
or event shall constitute grounds for a voluntary termination due to “Good
Reason” under either paragraph (a) or (b) immediately above unless: 

(i)Executive provides the Company thirty (30) day advance written notice of his
intent to termination employment for Good Reason which notice must describe the
claimed act, omission or event giving rise to Good Reason (“Good Reason Notice
of Termination”);

(ii)the Good Reason Notice of Termination is given within ninety (90) days of
Executive’s first actual knowledge of such act, omission or event;

(iii)the Company fails to cure such act, omission or event within the thirty
(30) day period after receiving the Good Reason Notice of Termination; and

(iv)Executive’s termination of employment for Good Reason actually occurs at the
end of such 30-day cure period if the Good Reason is not cured.

6.6Qualifying Termination. A “Qualifying Termination” shall mean (i) Executive’s
involuntary termination of employment without Cause or (ii) Executive’s
voluntary termination for Good Reason.

6.7Standard Termination Payments. “Standard Termination Payments” shall mean
earned and unpaid salary through the date of Executive’s termination of
employment, any bonus definitively earned by Executive but not yet paid to
Executive, additional salary in lieu of Executive’s accrued and unused vacation
(to the extent such is paid in accordance with the Company’s policies for its
executives generally), any unreimbursed business and entertainment expenses,
each  in accordance with the policies of the Company and its subsidiaries, and
any unreimbursed employee benefit expenses that are reimbursable in accordance
with the employee benefit plans of the Company and its subsidiaries through the
date of Executive’s termination of employment. For the avoidance of doubt, the
Standard Termination Payments do not include any unvested portion of any annual
or long-term incentive compensation or bonus.

6.8Total Disability. “Total Disability” shall mean the inability of Executive,
due to a physical or a mental condition, to perform the essential functions of
Executive’s job, with or without accommodation, for any period of 180
consecutive days; provided that the return of Executive to his duties for
periods of 15 days or less will not interrupt such 180-day period.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the day and year first above written.

 

TRIUMPH BANCORP, INC.

 

By:

 

/s/ Aaron P. Graft

Name:

 

Aaron P. Graft

Title:

 

Chief Executive Officer

 

EXECUTIVE: ADAM D. NELSON

 

/s/ Adam D. Nelson

 

 

Solely for the purposes of Section 5.11

 

TBK BANK, SSB

 

 

 

By:

 

/s/ Aaron P. Graft

Name:

 

Aaron P. Graft

Title:

 

Chief Executive Officer

 

16